Title: From Benjamin Franklin to John Paul Jones, 16 February 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear sir,
Passy, feb. 16. 1780.
I last Night heard of your arrival at Groa, But have no Letter yet from you. I write this line to acquaint you that I propose to send the alliance out again as soon as Possible that she may be prepared accordingly. As to sheathing her with Copper, I have not the Cash necessary. I have now only time to add, that I am with great Esteem Dear sir, &c.
Capt. Jones, at L’Orient.
